Citation Nr: 0924596	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  97-26 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active military service from October 1971 to 
February 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1997 rating decision by the Department of Veterans 
Affairs (VA) Muskogee, Oklahoma Regional Office (RO), which 
denied the Veteran's claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).  The 
Veteran perfected a timely appeal of this determination.

In July 1999, the Board entered a decision that denied, as 
not well grounded, the claim for service connection for PTSD.  
The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  By a January 2001 order, the 
Court vacated the Board's July 1999 decision and remanded the 
matter to the Board for further development pursuant to the 
parties' joint motion for remand and for consideration in 
light of the Veterans Claims Assistance Act of 2000.

In June 2002, the Veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  The transcript of the Veteran's 
testimony has been associated with his claims file.

The matter was before the Board in August 2003 and March 2007 
and was then remanded for further development.

Broadly construing the Veteran's contentions as having a 
psychiatric disorder related to service, and given the 
findings of record, which include diagnoses of psychotic 
disorder not otherwise specified and schizoaffective disorder 
depressed type, the Board has recharacterized the Veteran's 
claim as stated on the title page.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (per curiam order).

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

In April 2005, the RO requested the United States Armed 
Service Center for Research of Unit Records (now the United 
States Army and Joint Services Records Research Center 
(JSRRC)) to conduct a search in all of the available and 
appropriate sources, and to provide any information which 
might corroborate the Veteran's alleged stressor event.  When 
specifying the dates to be searched, the RO listed only the 
time period of April 30, 1974 to April 30, 1974.  

In January 2006, the JSRRC responded that it was unable to 
document the Veteran's stated stressor and that it may be 
able to conduct further research if the Veteran provided full 
names of casualties and units of assignment.  However, in 
reporting the results of its negative search, the JSRRC 
listed the dates of April 30, 1974 to April 30, 1974 as the 
dates searched to verify the Veteran's claimed stressor.  

In the March 2007 remand, the Board ordered the RO to request 
the JSRRC to conduct another search to corroborate the 
Veteran's alleged stressor event, this time specifying the 
time periods to be searched as (1) March 2, 1974 to April 30, 
1974 and (2) May 1, 1974 to June 29, 1974.  

In August 2007, the RO requested the JSRRC to conduct a 
search using the time period of April 1, 1974 to June 30, 
1974.  

In November 2007, the JSRRC replied that the request has not 
been researched as the information provided was not 
sufficient enough to conduct detailed research.  The JSRRC 
asked that any subsequent request include, among other 
things, the location of the crash.

The Board emphasizes that a remand by the Board confers upon 
the Veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the August 2007 request to the JSRRC, the RO provided 
dates different from those provided in the remand.  Further, 
the information provided by the RO to the JSRRC was slightly 
different from the information provided in the April 2005 
request, which yielded a negative but searchable query.  In 
this regard, the April 2005 request advised the JSRRC that 
the Veteran was assigned to 438 Military Airlift Wing (MAC) 
18th squadron.  More importantly, the recent request did not 
advise the JSRRC that the airplane was travelling from 
McGuire Air Force Base in New Jersey to Terrajon (sic) Spain.  
In this regard, the Board observes that the Unites States Air 
Force Base was in Torrejon, Spain-Torrejon Air Base-and the 
Veteran has indicated that the airplane, a C-141, crashed on 
a mesa on approach to Torrejon Air Base.  The Board points 
out that the JSRRC's November 2007 reply indicated that the 
location of the crash would be helpful in conducting the 
research.

Given the above, particularly the omission of the crash 
location in the RO's recent request to the JSRRC, the Board 
finds that the RO should request yet another search by the 
JSRRC providing the information in the April 2005 request, to 
include that the airplane crashed near Torrejon Air Base, 
along with the dates specified in the March 2007 remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The JSRRC should be requested to 
conduct a search in all of the available 
and appropriate sources, and provide any 
information which might corroborate the 
Veteran's alleged stressor event.  The 
time periods to be searched for the 
Veteran's claimed stressor are (1) March 
2, 1974 to April 30, 1974, and (2) May 1, 
1974 to June 29, 1974.  All relevant 
information regarding places, units of 
assignment, or other circumstances 
relevant to verifying his claimed 
stressor, to include that the airplane, a 
C-141, crashed near Torrejon Air Base, 
should be provided to the JSRRC.  Any 
information obtained should be associated 
with the claims file.

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any benefit sought is not 
granted to the Veteran's satisfaction, the 
RO should issue an appropriate 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

